        Case 2:18-cv-04036-GEKP Document 68 Filed 08/24/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES C. GRANDE,
                      Plaintiff                             CIVIL ACTION

               v.

STARBUCKS CORPORATION, et al.,
              Defendants                                    No. 18-04036


                                            ORDER

       AND NOW. this     &,^
                          t              ugust, 2020, upon consideration of the partial motion to

dismiss (Doc. No. 50), the motion for protective order (Doc. No. 56), the motion for summary

judgment (Doc. No. 58), the responses thereto (Doc. Nos. 59, 60,63,64), and the parties' status

letters recently submiued with the Court, dated August 3,2020 and August 6,2020, in which the

parties represented their continued efforts in discovery, it is ORDERED that the motion to dismiss

(Doc. No. 50) is GRANTED IN PART and DENIED IN PART, the motion for aprotective order

is GRANTED IN PART and DENIED IN PART, and the motion for summary judgment is

DISMISSED AS PREMATURE.




                                                    UNrrpo Srarrs Drsrnrcr      Jurcr
